FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,               No. 11-50417
            Plaintiff-Appellee,
                                           D.C. No.
                v.                   3:10-cr-00558-BTM-1

 SALVADOR HERNANDEZ-
 ESTRADA,                                   ORDER
          Defendant-Appellant.


                  Filed September 9, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.